Citation Nr: 1024830	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than December 30, 
2003 for the grant of service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his Spouse



ATTORNEY FOR THE BOARD

LouElla Kuta, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the Veteran's claim for an earlier 
effective for the grant of service connection for degenerative 
disc disease of the lumbosacral spine and TDIU.

In a March 2009 VA outpatient treatment record, the Veteran 
reported depression due his service-connected neuropathy.  
Therefore, a claim of entitlement to service connection for 
depression, to include as secondary to his service-connected 
disabilities, is REFERRED to the RO for the appropriate action.

The Veteran appeared before the undersigned Veterans Law Judge at 
a videoconference hearing held at the RO in May 2010.  A 
transcript is of record.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received by the Board during his videoconference 
hearing in May 2010, the Veteran's representative testified that 
he wished to withdraw the Veteran's appeal as to the issue of 
entitlement to an effective date earlier than December 30, 2003 
for the grant of service connection for degenerative joint 
disease of the lumbosacral spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issue of 
entitlement to an effective date earlier than December 20, 2003 
for the grant of service connection for degenerative joint 
disease of the lumbosacral spine by the Veteran have been met. 38 
U.S.C.A. 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative at any time before a Board decision.  
38 C.F.R. § 20.204.  In a statement received by the Board during 
a videoconference hearing in May 2010, the Veteran's 
representative stated he wished to withdraw the Veteran's appeal 
as to the issue of entitlement to an effective date earlier than 
December 30, 2003 for the grant of service connection for 
degenerative joint disease of the lumbosacral spine. 

Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed without prejudice.



ORDER

The appeal of entitlement to an effective date earlier than 
December 30, 2003 for the grant of service connection for 
degenerative joint disease of the lumbosacral spine is dismissed.



REMAND

The Veteran is currently service-connected for degenerative joint 
disease of the lumbar spine, rated as 40 percent disabling, and 
radiculopathy of the bilateral lower extremities, separately 
rated as 10 percent disabling.  The Veteran has a combined 
disability rating of 50 percent and therefore does not meet the 
minimum schedular criteria for a total rating based on 
unemployability as required by 38 C.F.R. § 4.16(a).

If these percentage requirements are not met, but the Veteran is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disability, the Director of the VA 
Compensation and Pension Service (C&P) may award TDIU. 38 C.F.R. 
§ 4.16(b). The Board cannot award TDIU on this basis in the first 
instance.  Where the Veteran does not meet the percentage 
requirements, but there is evidence of unemployability, the Board 
is required to remand the claim for consideration by the Director 
of C&P.  Bowling v. Principi, 15 Vet. App. 1 (2001).

An October 2007 VA examiner opined the Veteran "continues to be 
unable to work from these problems [progressive low back pain 
with lumbar spondylosis and degenerative disc disease and 
progressive peripheral neuropathy] and I do not see the situation 
improving given the time they have been present and the natural 
history of the processes."

The Veteran was provided a VA examination in March 2009 for his 
service-connected degenerative disc disease of the lumbosacral 
spine and radiculopathy in March 2009.  The examiner stated the 
Veteran would have difficulty performing occupations that require 
him to be on his feet for any period of time, as well as 
difficulty performing even light lifting.  However, the examiner 
opined the Veteran should have no difficulties performing a 
sedentary job, provided he frequently changed positions and had 
the proper ergonomic adaptations. 

In a September 2009 letter, Dr. DCH of Wayne Rheumatology and 
Musculoskeletal Medicine, stated that he did not "believe the 
Veteran would ever again find gainful employment for reasons of 
his chronic medical problems, related chronic persistent pain, 
and also vis-à-vis his limited education to the fifth grade level 
(according to him).  It is realistically impossible for him to 
return to work in his previous profession as an electrician."

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim for TDIU to 
VA's Director of C&P for consideration of 
entitlement to that benefit in accordance 
with the provisions of 38 C.F.R. § 
4.16(b).

2.  If the benefits sought on appeal are 
not fully granted, the AMC/RO should issue 
a supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


